DETAILED ACTION
This action is responsive to the request for continued examination filed 6/29/2021.
Claims 1-20 are pending. Claims 1, 5, 14 and 15 are currently amended.
The previous rejections under 35 U.S.C. § 112 are moot in light of the amendments.
All prior rejections under 35 U.S.C. § 103 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
Amended Claim 1 recites generating a difference score which represents a weighted or unweighted extent of differences in contextual information for a subset of at least one difference between versions of digital content. However, the specification does not contain any support for a difference score which represents an extent of differences in the contextual information for a subset of differences.


However, there does not appear to be any determination of differences in the contextual information itself, only a disclosure that contextual information of changed content informs the calculation of the identified changes to the content. The contextual information for a difference is descriptive information that applies to the difference itself. There would not be any change in contextual information for detected differences, because the contextual information describes the content which is determined to be different. Therefore, as the specification does not provide support for the subject matter added by the amendment, this limitation constitutes new matter. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The specification does not describe a difference score that represents differences in contextual information for a subset of differences between editions of digital content. Therefore, it is impossible to determine the metes and bounds of the amended “difference score,” and the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Criss, U.S. Patent No. 9,477,703 (“Criss”), in view of Wood, U.S. Patent No. 8,386,504 (“Wood”).
Criss teaches a system and method for calculating changes between versions of an item. With regard to Claim 1, Criss teaches a computer-implemented method, comprising:
under the control of one or more computer systems configured with executable instructions, obtaining current digital content for a current edition of a media object (Col. 3, lines 4-13 describe accessing multiple editions of a media object; Col. 2, lines 4-7 describe comparing a latest edition of an item); 
comparing, using one or more processors of the one or more computer systems, prior digital content for a prior edition of the media object to the current digital content to locate at least one difference between the current digital content and the prior digital content (Col. 3, lines 4-22 describe doing a content differential analysis to determine how much of the item has changed, including determining differences at the character or word level); 
determining contextual information for at least a subset of the at least one difference (Col. 3, lines 53-60 describe that textbook sections and content contained therein can be determined); 
generating, using the one or more processors, a difference score with respect to the current edition and the prior edition (Col. 3, lines 36-39 describe generating similarity scores indicating a score, ranking, or other indicator of a degree of similarity between the versions of the item); 
receiving a request for edition consumption information (Fig. 5 shows an item detail page that includes prices, publishing years, edition numbers, and ratings for each of a plurality of editions of a book);
providing the difference score, the difference score including an indication of whether to obtain the prior edition or the current edition (Col. 3, lines 40-44 describe a variety of methods for presenting a similarity score, including a numeric value or percentage, a letter grade, and a thumbs up or down that can be presented in combination. Col. 1, line 66 – Col. 2, line 28 describe that the similarity score is presented with regard to textbooks in order to guide both students and professors in determining whether to buy or use a new edition or older edition of a textbook for a particular class); and
providing navigational elements enabling at least a portion of the at least one difference to be presented on a remote device. (Col. 10, lines 23-28 describes that an option on a detail page can permit a user to access a side-by-side view with differences highlighted so a user can see them).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wood with Criss. By accounting for relative significance of differences detected when comparing files, Wood can create a difference score that better reflects the differences between files. Therefore, one of skill in the art would be motivated to combine Wood with Criss, to improve the functioning of a difference determination system by producing difference information that conveys whether differences between versions are significant or not.
Claim 5 recites a method substantially the same as the method of Claim 1, and is similarly rejected. Claim 15 recites a system which carries out a method substantially the same as the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Criss teaches that determining the contextual information includes determining a location for the differences in the subset. Col. 3, lines 50-60 describe that similarity scores can be generated for each of the contextual subsets of information in the book.

With regard to Claim 4, Criss teaches determining a second difference score with respect to the current edition and a second prior edition; and providing the second difference score for presentation with the edition consumption information. Fig. 5 shows that difference scores and consumption information for a current and two prior editions of a textbook.
With regard to Claim 6, Criss teaches determining the edition difference information at least in part by determining a percentage of the digital content for the current edition differing from the digital content for the prior edition. Col. 3, lines 40-42 describe that the differences between editions can be determined as a percentage value.
Claim 16 recites a system which carries out a method substantially the same as the method of Claim 6, and is likewise rejected.
With regard to Claim 7, Criss teaches determining a type of difference for each determined difference of the edition difference information, wherein only differences of at least one specified difference type are considered for the percentage of the digital content for the current edition that is different from the digital content for the prior edition. Col. 3, lines 4-22 describes that a differential analysis can be carried out to determine high level differences, such as titles, page count, length, headings, etc., or be carried out to determine string comparisons on every word or character to determine the differences. Therefore types of 
Claim 17 recites a system which carries out a method substantially the same as the method of Claim 7, and is likewise rejected.
With regard to Claim 8, Criss teaches determining the type of difference at least in part by analyzing metatags included in the digital content for the current edition or the digital content for the prior edition. Col. 6, lines 30-48 describe that various aspects of a book can be identified in the work, and Col. 12, lines 27-46 describe that various types of differences can be weighted according to the identified aspects, such as weighting titles less and changes to problem sets more. Col. 11, lines 2-10 describe metadata being analyzed to determine information about the content portions. Col. 4, lines 30-36 likewise describe metadata identifying content parts as available for the similarity scoring.
With regard to Claim 9, Criss teaches that the media object is one of an e-book, an audio book, a video file, an audio file, or a video game. Col. 4, lines 18-40 describe many types of content that can be analyzed, including audiobooks, video games, songs, electronic books, and videos.
Claim 18 recites a system which carries out a method substantially the same as the method of Claim 9, and is likewise rejected.
With regard to Claim 10, Criss teaches determining respective weightings of the determined differences based at least in part upon the contextual information, the respective weightings indicating a relative significance of a respective difference. Col. 12, lines 27-46 
Claim 19 recites a system which carries out a method substantially the same as the method of Claim 10, and is likewise rejected.
With regard to Claim 11, Criss teaches generating new weightings over time for the different types of differences based at least in part upon at least one of user feedback or user interaction with content having determined edition difference information. Col. 12, lines 56-58 describe that relative weights can be changed depending on who accesses the content, thereby changing the weights over time as different users access the content.
With regard to Claim 12, Criss teaches scanning pages of at least one of the current edition or the prior edition to obtain at least a portion of the digital content for the current edition or the digital content for the prior edition. Col. 4, lines 27-30 describe that the content for comparison can be a scanned electronic representation of a physical, printed copy of content.
Claim 20 recites a system which carries out a method substantially the same as the method of Claim 12, and is likewise rejected.
With regard to Claim 13, it is obvious in light of the teachings of Criss to cause both the current edition and the prior edition to be shipped to an address associated with the request; and provide a return option enabling a return of either the current edition or the prior edition. Fig. 5 of Criss shows that each of the plurality of editions of a book has an associated “add to cart” button displayed therewith. 
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Criss, in view of Wood, and in view of Gopalan, U.S. PGPUB No. 2015/0310307 (“Gopalan”).
With regard to Claim 14, Criss and Wood teach Claim 5. Criss, in view of Gopalan teaches determining, based at least in part upon the determined differences between the current edition and the prior edition, whether the extent of the differences falls above or below a determined difference; providing for presentation a first indicator if the extent of the differences falls above the determined difference; and providing for presentation a second indicator if the extent of the differences falls below the determined difference, wherein the first indicator indicates that the prior edition is substantially similar to the current edition and the second indicator indicates that the prior edition is substantially different from the current edition.
Criss teaches at Col. 3, lines 36-44 that similarity scores computed between versions of a particular item can be represented in an interface in various formats, including graphical star 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gopalan with Criss and Wood. Gopalan contains significant implementation details for how a thumbs-up, thumbs-down similarity graphic can work. Therefore, one of skill in the art would seek to combine these teachings of Gopalan with those of Criss and Wood, in order to improve user experience by enabling implementation of a graphic similarity indicator.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant states that the amended claims are supported by the specification as filed, however Applicant offers no explanation of how the disclosure supports the amendments. As there is not support in the specification for the subject matter added by amendment, for the reasons given above, the claims continue to be rejected under 35 U.S.C. § 112.
Similarly, Applicant generally asserts that the amended claims are nonobvious over the cited prior art. However, as described above, Wood teaches that differences are detected in file elements that can be considered contextual of other changes, such as a change date, and those changes weighted accordingly. The system described in Wood can provide a scoring of changes that in part represents the extent of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
9/10/2021